Citation Nr: 1002466	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-40 320	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for residuals of dental 
trauma.  

3.  Entitlement to service connection for a disability of the 
eyes, including amblyopia of the right eye.  

4.  Entitlement to a compensable rating for hearing loss in 
the right ear.  

5.  Entitlement to a compensable rating for otitis media of 
the right ear.  

6.  Entitlement to a compensable rating for residuals of a 
perforation of the right tympanic membrane.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1978 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In a decision in October 2007, the Board reopened the claim 
of service connection for hearing loss in the left ear, and 
remanded all claims, including the left ear hearing loss 
claim, to the RO for additional development.  

During the pendency of the appeal, in a rating decision in 
August 2004 the RO  granted a 10 percent rating based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, effective in June 2002.  

The claim of service connection for hearing loss in the left 
ear is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that during service the only dental 
trauma was to tooth 5, which was fractured and extracted as a 
result of injury to the right upper maxilla, but there is no 
objective evidence that the dental condition was the result 
of loss of substance of the body of the maxilla or the 
mandible; the noncompensable dental condition meets the 
requirements for service connection for the purpose of 
receiving VA outpatient dental treatment for tooth 5.  

2.  There is no competent evidence to show that the Veteran's 
current bilateral eye disability either had onset or 
underwent an increase in severity during his period of active 
military service.

3.  Hearing loss in the right ear is manifested by auditory 
acuity level I; the nonservice-connected left ear is assigned 
auditory acuity level I.  

4.  During the period of the appeal, the Veteran had right 
ear infections. 

5.  The perforated right tympanic membrane residuals are 
assigned the maximum schedular rating available, and factors 
warranting extraschedular consideration are neither shown nor 
alleged.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
dental trauma, for purposes of compensation, have not been 
met.  38 U.S.C.A. §§ 1131, 1712, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009); VAOPGCPREC 5-
97; 62 Fed. Reg. 15,566 (1997).

2.  The criteria for service connection for residuals of 
dental condition for purposes of VA outpatient dental 
treatment (Class IIa) for tooth 5 only, have been met.  
38 U.S.C.A. §§ 1131, 1712, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009). 

3.  Disability of the eyes, including amblyopia of the right 
eye, was not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).  

4.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2009).  

5.  The criteria for a 10 percent rating for otitis media of 
the right ear have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.7, 4.87, Diagnostic Code 6200 
(2009).  

6.  The criteria for a compensable rating for residuals of a 
perforation of the right tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 
4.87, Diagnostic Code 6211 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2004, in November 2007, and in December 2008.  
The Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  Additionally, the Veteran was 
notified of the type of evidence needed to substantiate the 
claims for a higher rating, namely, evidence to show that the 
disability was worse and the effect the disability had on 
employment.  The Veteran was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except the effective date of the claim 
and for the degree of disability assignable); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice the claims were readjudicated, as evidenced by 
the supplemental statement of the case, dated in October 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the Veteran's service 
treatment records and VA treatment records.  The Veteran 
himself submitted private medical records from Kingman 
Regional Medical Center.  He has not identified any 
additionally available evidence for consideration in his 
appeal.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in February 2003, 
March 2003, and January 2009, with addenda in May 2009 and 
October 2009.  There is no evidence in the record dated 
subsequent to the VA examinations that shows a material 
change in the condition to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a). 

Residuals of Dental Trauma

The Veteran asserts that service connection should be 
established for dental trauma incurred in service.  A claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  In this case, the Board will address the 
claim both for the purpose of disability compensation and for 
the purpose of outpatient dental treatment.  

The service treatment records show that on initial dental 
processing in March 1978 a soft tissue examination was 
performed, bitewing X-rays of teeth 5, 14, 18-19 were taken 
as well as a panoramic image, and the Veteran was given 
prevention dental counseling.  At the end of March 1978, the 
Veteran was hit on the right side of the jaw and one tooth 
was fractured and subsequently extracted.  The one tooth was 
not identified by number, but in comparing panoramic images 
before and after the incident, the tooth later shown to be 
missing corresponds to tooth 5 on the dental chart.  In April 
1978, the Veteran was seen with complaints of lethargy and 
pain.  Multiple caries were noted as was an extraction [of a 
tooth] in the right upper jaw.  The diagnosis was possible 
septicemia.  He was referred to the emergency room where it 
was noted that he had not been knocked out when he was hit.  
Examination showed that the right jaw was swollen and that 
the right maxillary sinus was tender.  X-rays of the maxilla 
and facial bones were negative.  The impressions were 
contusion of the face and fracture of a tooth (extracted).  
The specific tooth number was not noted, but as noted above 
it appears that tooth number 5 was affected.  The next day 
the right upper jaw was better but still slightly swollen; 
the Veteran was returned to duty.  In June 1981, a dental 
panoramic image was taken and teeth numbers 3 and 5, and no 
other teeth in the right upper jaw, were missing.  None of 
the dental records indicate when teeth 3 and 5 went missing, 
except in May 1979, a record indicates that the Veteran 
received an amalgam restoration for dental caries on tooth 3 
(which indicates that this tooth was not extracted at the 
time of the dental injury in March 1978).  The Veteran also 
received amalgam restorations for dental caries on numerous 
other teeth during service to include teeth 8 and 9, his top 
front teeth.  The dental records do not indicate that any of 
the Veteran's top front teeth, 7-10, or bottom front teeth, 
23-26, went missing during service.  

After service, in a dental claim received in January 1987, 
the Veteran stated that he had one "front" tooth knocked 
out in a fight in 1978.  In a June 1987 rating decision, it 
was determined that the claim, which evidently was for 
outpatient treatment only, was denied as it was not timely 
filed.  It was also noted that there was no dental trauma.  
(The record does not indicate that the Veteran was notified 
of this rating decision.)

At the time of a VA examination in January 2009, the Veteran 
reported that he had a front tooth (possibly teeth) broken 
during an altercation with another soldier in March 1979.  He 
stated that the Army crowned his front teeth at that time.  
The examiner noted that a review of the claims files shows 
that the Veteran was hit on the right side of the jaw in 
March 1978, with a molar then extracted.  On examination, 
there was no loss of bone of the maxilla or mandible or was 
there any tooth loss due to loss of substance of the body of 
the maxilla or mandible.  It was noted that the Veteran had 
multiple missing and broken, infected teeth.  The diagnosis 
was that of severe state of dental neglect with advanced 
periodontal disease and multiple abscesses.  In an addendum 
dated in October 2009, the examiner commented that the 
Veteran had reported dental trauma resulting in the need for 
extraction of a lower right tooth.  He further commented that 
panoramic and bitewing radiographs that appear to be from the 
initial military induction examination revealed multiple 
decayed and broken teeth, including the lower right quadrant.  
Thus, the examiner opined that it would appear not as likely 
any extractions [in the lower right quadrant] were due to 
trauma. 

Disability Compensation

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150.  For 
Class I service-connected dental conditions for which 
disability compensation may be provided, the types of dental 
conditions covered are loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. 
§ 17.161(a).  

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal (i.e., gum) disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

In this case, the records show that teeth went missing during 
service, and at least one tooth was extracted in late March 
1978 after the Veteran was hit in the right upper jaw.  The 
exact numbered teeth that were affected are not clearly shown 
by the records, but X-rays appear to show teeth 3 and 5 in 
the upper right jaw were present at enlistment but missing on 
X-rays in June 1981.  The Veteran has claimed that his front 
tooth, possibly teeth, were broken through trauma, and in one 
claim in 1987 he alleged a tooth was knocked out in a fight.  
Such claims about the front teeth are not substantiated by 
the service dental records.  In any case, as noted by the VA 
examiner, there were no teeth lost due to bone loss of the 
body of the maxilla or the mandible.  

As the criteria for compensable service-connected dental 
condition under 38 C.F.R. § 4.150 have not been met (and 
there is no evidence that the Veteran suffers from any other 
disability listed under 38 C.F.R. § 4.150), there is no 
factual or legal basis to establish a compensable service-
connected dental condition under Class I.  38 C.F.R. § 
17.161(a).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition for compensation purposes, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 



Outpatient Dental Treatment

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.  There is no time limitation for making application 
for such treatment.  The significance of establishing service 
connection for a dental condition, based on service trauma, 
is that a veteran will be eligible to receive perpetual VA 
dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 
38 C.F.R. § 17.161(c).  

The Veteran contends that he experienced dental trauma in 
service, for which service connection is warranted.  The term 
"service trauma" does not include the intended effects of 
treatment provided during the Veteran's military service, 
including tooth extraction.  See VAOPGCPREC 5-97; 62 Fed. 
Reg. 15,566 (1997).  Except for the one tooth in the right 
upper jaw that was fractured and extracted as a result to 
trauma to the right side of the Veteran's jaw in March 1978, 
there is no objective evidence in the service treatment or 
dental records that he lost any of his teeth, or currently 
has a dental or oral condition, due to in-service trauma.  

Thus, with regard to tooth 5 only, which is shown by dental 
panoramic images to have been extracted as a result of trauma 
in March 1978, the Veteran is eligible for Class II(a) dental 
treatment.  38 C.F.R. § 17.161(c).



In regard to teeth other than tooth 5, the evidence does not 
demonstrate that the Veteran can avail himself of any of the 
following categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made (i.e., made within one 
year of April 5, 1983) and such treatment provided.  See 38 
C.F.R. § 17.161(f).  Review of the record does not show that 
the Veteran had sought and received VA dental treatment prior 
to the current claim.  There is no evidence demonstrating 
that the Veteran has a dental condition that impairs or 
aggravates a service-connected disability (Class III).  See 
38 C.F.R. § 17.161(g).  

The Veteran's service-connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is there evidence 
that he is a Chapter 31 vocational rehabilitation trainee 
(Class V).  See 38 C.F.R. § 17.161(h), (i).  And there is no 
evidence to show that he is receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Veterans having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) The veteran served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; 



(B) Application for treatment is made within 90 days after 
such discharge or release; (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

While the service dental records show that the Veteran 
received significant dental treatment in service, except for 
a complete dental examination and all appropriate dental 
treatment indicated by the examination prior to separation 
from service, the record does not indicate that the Veteran 
had applied for dental treatment within 90 days after his 
discharge.  Thus, with regard to the Veteran's teeth except 
for tooth 5, the Board finds that the preponderance of the 
evidence is against the claim of service connection for VA 
outpatient dental treatment, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Disability of the Eyes, Including Amblyopia of the Right Eye

The Veteran attributes a bilateral eye disability to his 
period of service from March 1978 to August 1982.  Service 
treatment records show that at the time of an enlistment 
physical examination in February 1978, the Veteran's visual 
acuity (uncorrected) was 20/200 in the right eye and 20/20 in 
the left eye, for which he was given a "2" for eyesight on 
the "PULHES" physical profile.  Beyond the defective 
vision, no additional defects were noted and he was found to 
be qualified for enlistment.  Also at the time of the 
enlistment examination, on a Report of Medical History, the 
Veteran denied wearing glasses or contacts but indicated that 
he had eye trouble.  An examiner noted his "lazy" right 
eye.  A record dated in March 1978 also noted the Veteran's 
right esotropia secondary to amblyopia on the right.  The 
Veteran enlisted in service in March 1978.  



In August 1979, the Veteran was seen with a complaint of 
watery eyes.  He reported having a lazy right eye since 
childhood.  The assessment was watery eyes.  He was further 
evaluated in the optometry clinic, where his visual acuity 
(far and near, unaided) was 20/200 in the right eye and 20/20 
in the left eye.  The diagnosis was right esotropia secondary 
to amblyopia on the right.  He was prescribed glasses for use 
at far and near to relieve some visual stress from the right 
eye.  In August 1980, he was seen with a complaint of 
watering in the left eye from light.  His visual acuity (far 
and near, unaided) was 20/200 in the right eye and 20/20 in 
the left eye.  The impression was normal eye health.  He was 
discharged from service in August 1982.  

After service, at the time of a VA examination in February 
1987, the Veteran's visual acuity (uncorrected) was 20/160 in 
the right eye and 20/30 in the left eye.  At the time of a VA 
eye examination in February 2003, the Veteran complained of 
blurred vision at distance and at near.  On physical 
examination, his visual acuity (corrected) was 20/70 in the 
right eye and 20/30 in the left eye.  Slit lamp examination 
and ophthalmoscopic evaluation were negative.  The impression 
was amblyopia ex anopsia of the right eye with no eye 
pathology.  

At the time of a VA eye examination in January 2009, the 
Veteran reported that in 1980 he sustained a cornea abrasion 
in the left eye when a tree branch struck him when he fell 
while running in a field.  He indicated that his current 
visual symptoms were marked by glare, impaired night vision, 
haloes, and floaters in both eyes.  On physical examination, 
visual acuity (uncorrected) was 20/400 (distant) in the right 
eye and 20/100 (distant) in the left eye.  There were no 
visual field defects.  No residuals of an eye injury were 
found.  The diagnosis was normal eye examination with 
decreased visual acuity.  The examiner opined that the 
amblyopia of the right eye was not caused by or a result of 
military service, noting that the Veteran had amblyopia of 
the right eye when he entered service.  The examiner found 
that the amblyopia was a developmental condition and that 
there was no evidence of service aggravation.  



The service treatment records clearly show that the Veteran 
had a pre-existing visual defect in the right eye, diagnosed 
as amblyopia, although he was found to be fit for service.  
The examiner in January 2009 likewise found that the 
Veteran's right eye condition of amblyopia pre-existed 
service.  Therefore, the Board does not find that the onset 
of right eye disability, including vision loss and amblyopia, 
was during the Veteran's period of active duty.  At no time 
during service was there a finding or diagnosis of a left eye 
condition.  During service, the Veteran was seen for 
complaints of watery eyes on two occasions.  Even during this 
time, visual acuity in the right eye was not shown to have 
worsened and visual acuity in the left eye was not shown to 
be defective.  Further, no service medical opinion reflects a 
finding or conclusion of a permanent increase in pathology, 
that is, aggravation, with regard to the Veteran's right eye 
vision loss.  

Following service many years later, the record shows that the 
Veteran's right eye vision was shown to have worsened, and 
that left eye vision was also shown to have slightly 
decreased.  Still there was no pathology in either eye other 
than the loss of visual acuity.  This loss was addressed by 
the VA examiner in January 2009, who found that the Veteran's 
right eye amblyopia was a developmental condition that pre-
existed service and that the condition was not aggravated by 
service.  This opinion is not refuted by any other medical 
evidence of record.    

Considering the medical evidence prior to, during, and 
subsequent to service, the right eye vision loss noted on 
entry did not increase in severity.  Further, despite the 
Veteran's reports of a left eye injury in service, which is 
not substantiated by the record, the examiner in January 2009 
found that there were no residuals of an eye injury detected.  
The Veteran's current decreased visual acuity in the left 
eye, initially diagnosed many years after service discharge, 
is not shown to have begun during service or to be related to 
the left eye complaints noted during service.  



To the extent that the Veteran relates his bilateral eye 
disorder to his period of service, where as here the 
determination involves questions of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the Veteran is competent to describe such symptoms 
as vision loss, as a lay person he is not competent, that is, 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  For these reasons, 
the Board rejects the Veteran's statements as competent 
evidence to substantiate the claim that his vision loss was 
causally related to an incident during service or otherwise 
attributable to his period of service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the Veteran's 
claim for service connection for a bilateral eye disability 
including right eye amblyopia, the benefit-of- the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).  

II.  Compensable Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  



Right Ear Hearing Loss

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's right ear hearing loss is rated as 
noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
When hearing loss is service connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
numeric level I.  38 C.F.R. §§ 3.383, 4.85(f).  

The record shows that the Veteran underwent VA audiological 
examinations in March 2003 and January 2009.  At the time of 
the March 2003 examination, audiometric testing revealed the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz of 45, 40, 35, and 45, for an average of 
41 in the right ear, and 35, 40, 25, and 25, for an average 
of 31 in the left ear.  Speech recognition scores per 
Maryland CNC were 100 percent in each ear.  These VA 
audiometric findings reflect level I auditory acuity in the 
right ear and level I auditory acuity in the left ear.  38 
C.F.R. § 4.85, Table VI.  As previously noted, the left ear 
hearing loss is not a service-connected disability; 
therefore, that ear is assigned level I acuity.  38 C.F.R. 
§ 4.85(f).  Whether or not the left ear hearing loss is 
service-connected, the acuity level for that ear still 
remains the same.  These numeric designations in combination 
correspond to a zero percent, or noncompensable, rating under 
Table VII, Diagnostic Code 6100.  

At the time of the January 2009 examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 50, 45, 50, 
and 65, for an average of 53 in the right ear, and 35, 35, 
35, and 40, for an average of 36 in the left ear.  Speech 
recognition scores per Maryland CNC were 96 percent in each 
ear.  These VA audiometric findings reflect level I auditory 
acuity in the right ear and level I auditory acuity in the 
left ear.  38 C.F.R. § 4.85, Table VI.  As previously noted, 
the left ear hearing loss is not a service-connected 
disability; therefore, that ear is assigned level I acuity.  
38 C.F.R. § 4.85(f).  Whether or not the left ear hearing 
loss is service-connected, the acuity level for that ear 
still remains the same.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  

There are no other records - VA or private, to include the 
September 2002 VA audiogram report - to indicate that the 
Veteran's auditory acuity levels were different than those 
reflected on the VA examination reports.  

Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86, that 
is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels or more, or puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

The Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
increased rating claim was filed in June 2002 and has been 
pending for a lengthy period of time.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  The 
Board concludes that the evidence shows that the Veteran's 
right ear hearing disability is appropriately rated as 
noncompensable for the entire period considered in this 
appeal.  In arriving at the determination herein, the Board 
has considered all the evidence consistent with the Court's 
decision in Hart.

The Board concludes that there have been no clinical findings 
to show that the Veteran's right ear hearing loss meets the 
criteria for a compensable rating.  As the preponderance of 
the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Right Ear Otitis Media

Otitis media of the right ear is currently rated 
noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6200.  
Under Diagnostic Code 6200, the maximum schedular rating is 
10 percent for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration or 
with aural polyps.  Complications to include hearing 
impairment, labyrinthitis, tinnitus, facial nerve paralysis, 
and bone loss of skull, are to be rated separately.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6201, chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is rated based on hearing impairment.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, for the period considered in this appeal, 
private and VA medical evidence indicates that the Veteran 
was treated for right ear infections.  VA records show that 
in June 2002 the Veteran reported that the previous month he 
had right ear pain and some drainage lasting three weeks.  
(There are no records to substantiate the report of symptoms, 
and there are no reports of treatment for the symptoms.)  
When he was evaluated for hearing aids in September 2002, it 
was noted that he had a history of intermittent drainage in 
the right ear.  On evaluation, an audiologist could not rule 
out ear disease at that time.  On another September 2002 
record, the Veteran was noted to have a history of four 
months of right ear pain.  On examination, the ear cavity was 
clean and there was no obvious infection or fluid in the 
middle ear.  In October 2002, he complained of severe pain in 
the right ear canal.  The diagnosis was recurrent infection 
of the right ear canal.  An evaluation later in October 2002 
showed no active ear disease.  

At the time of a VA general medical examination in February 
2003, the examiner found no otitis media and stated that 
there was no evidence of a current infection.  The diagnosis 
was perforated right tympanic membrane with intermittent 
otitis media and intermittent vertigo when liquid entered the 
ear.  A consult with a specialist was arranged.  At the time 
of a VA ear examination later in February 2003, it was 
reported that ear drops tended to control the Veteran's 
periodic ear canal infections.  It was also noted he has had 
no chronic drainage from the right ear, which had been 
relatively stable since 1980.  On physical examination, there 
was a dry, well-healed tympanomastoidectomy appearance on the 
right side.  

VA outpatient records show that in January 2004, the Veteran 
had a provisional diagnosis of acute suppurative otitis 
media.  After further evaluation, the diagnosis was otitis 
media of the right ear.  He was started on antibiotics.  On 
follow-up consultations in January, February, and March 2004, 
bloody, purulent drainage was noted, which eventually ceased.  
He was prescribed Cipro drops.  The diagnoses were otalgia, 
otorrhea, otitis, and mastoiditis.  

Private records show that in September 2004 he was seen in 
the emergency room of the Kingman Regional Medical Center for 
treatment of acute, serous otitis media and otitis externa.  

At the time of a VA examination in January 2009, it was noted 
that the Veteran suffered from a chronically infected mastoid 
cavity, with his most recent surgery in 1980.  Since then, he 
was noted to have had intermittent episodes of otitis 
externa, which had been treated variously with antibiotic and 
antifungal medications.  On physical examination of the right 
ear, there was fungal otitis externa evident in the mastoid 
cavity, which was well-epithelialized but had some areas of 
weeping.  There were no polyps or crusting identified.  The 
impression was acute fungal otitis externa of the right ear.  
The examiner remarked that the Veteran should be able to 
perform work in a setting other than that of his previous 
employment as a dishwasher, which would exacerbate his acute 
ear disease.  

The Board finds that during the appeal period, there is 
evidence of right ear infections with drainage on several 
occasions in 2002, in 2004, and in 2009.  While the drainage 
was not identified as suppurative, under 38 C.F.R. § 4.7, the 
ear infections with drainage more nearly approximate chronic 
otitis media with suppuration and the criteria for a 10 
percent, the maximum schedular rating under Diagnostic Code 
6200 are met. 

As for a compensable rating under Diagnostic Code 6201, for 
chronic nonsuppurative otitis media with effusion, which is 
rated based on hearing impairment, right ear hearing 
impairment has been considered and as previously discussed 
right ear hearing impairment is noncompensable. 

Residuals of a Perforation of the Right Tympanic Membrane

The residuals of a right tympanic membrane perforation are 
currently rated as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6211. 

The Veteran underwent VA examinations in February 2003 and 
January 2009.  At the time of a VA general medical 
examination in February 2003, the examiner stated that the 
right tympanic membrane was severely deformed and appeared to 
be perforated, but also felt that an ear specialist should be 
consulted.  At the time of a VA examination by an ear 
specialist in February 2003, the examiner noted that the 
Veteran's tympanic membrane was atelectatic and retracted but 
well-healed.  There was no perforation at that time.  In 
January 2009, the eardrum was abnormal in contour - there was 
an anterior retraction pocket - but it was intact.  The 
examiner diagnosed status post mastoidectomy and 
tympanoplasty in the right ear, and commented that the 
Veteran's present condition was a result of ear disease and 
an eardrum perforation identified and treated during service.  
In January 2004, the Veteran had a provisional diagnosis of 
acute suppurative otitis media with spontaneous rupture of 
eardrum.  On follow-up in February 2004, the right tympanic 
membrane was noted to be retracted and erythematous, related 
to an ear infection.  

Under Diagnostic Code 6211, a noncompensable rating is the 
only rating available for a tympanic membrane perforation.  
Consequently, the Veteran is not entitled to an increased or 
compensable rating for this disability under the schedular 
criteria.  The other conditions affecting the right ear, 
hearing loss and ear infections, have already been addressed. 

The Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
increased rating claim was filed in June 2002 and has been 
pending for a lengthy period of time.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  The 
Board concludes that the evidence shows that the Veteran's 
right tympanic membrane perforation residuals are 
appropriately rated as noncompensable for the entire period 
considered in this appeal.  In arriving at the determination 
herein, the Board has considered all the evidence consistent 
with the Court's decision in Hart.

The Board concludes that there is no basis upon which to 
assign a compensable rating for the right tympanic membrane 
perforation residuals.  As the preponderance of the evidence 
is against the claim for a higher rating, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether a claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.  If the criteria reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the record indicates that in March 2004 the 
Veteran reported that he was fired from his job over 
absences.  The reason for the absences is not explicitly 
noted, but at about that time the Veteran was receiving 
treatment for an ear infection.  In October 2002 and on a VA 
examination in January 2009, it was noted that the Veteran 
had been employed as a dishwasher for many years.  The VA 
examiner indicated that the Veteran was presently on 
disability (the nature of which was not further explained), 
but also commented that while the humidity in the Veteran's 
previous job environment would exacerbate his ear disease, 
duties other than washing dishes were not precluded.  

In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to the 
right ear hearing loss, otitis media, and perforated tympanic 
membrane are contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).   




ORDER

Service connection for residuals of dental trauma for the 
purpose of disability compensation is denied. 

Service connection for residuals of dental trauma for the 
purpose of VA outpatient dental treatment for tooth 5 is 
granted.

Service connection for a disability of the eyes, including 
amblyopia of the right eye, is denied.  

A compensable rating for hearing loss in the right ear is 
denied.  

A 10 percent rating for otitis media of the right ear is 
granted, subject to the law and regulations, governing the 
award of a monetary benefit. 

A compensable rating for residuals of a perforation of the 
right tympanic membrane is denied.  


REMAND

On the claim of service connection for hearing loss in the 
left ear, the Veteran underwent VA examinations in January 
2009 to determine whether conductive hearing loss, which had 
been diagnosed at the time of a March 2003 VA examination, 
was consistent with a history of noise exposure to artillery 
during service.  A physician, who evaluated the Veteran, 
diagnosed sensorineural hearing loss of the left ear.  An 
audiologist, who evaluated the Veteran, diagnosed mixed 
hearing loss in the left ear.  In an addendum report dated in 
October 2009, the audiologist stated that the conductive 
component in the left ear was not consistent with hearing 
loss due to noise exposure.  

Clarification is sought to ascertain whether the Veteran is 
deemed to have a sensorineural component to his left ear 
hearing loss, and if so, whether such type of hearing loss is 
consistent with a history of noise exposure to artillery 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
audiological examination to clarify 
whether he has a sensorineural type of 
hearing loss in the left ear.  If it is 
found that there is a sensorineural 
type of hearing loss in the left ear, 
the examiner is asked to furnish an 
opinion as to whether it is at least as 
likely as not that the left ear 
sensorineural hearing loss is 
consistent with a history of noise 
exposure to artillery during service.  
The claims folder should be made 
available to the examiner for review

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


